         Case: 3:20-cv-01138-jdp Document #: 33 Filed: 08/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ROBERT PIERRE KIDD,

        Plaintiff,
                                                      Case No. 20-cv-1138-jdp
   v.

JACQUELINE SCHELLINGER,

        Defendant.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing Robert

P. Kidd’s petition for writ of habeas corpus.




        /s/                                              8/13/2021
        Peter Oppeneer, Clerk of Court                         Date
